Holt, J.,
delivered the opinion of the court.
Designating the parties as they stood in the trial court the defendant owns and operates an interurban electric line running between Ashland and Richmond, and of course through a part of that city. On November 7, 1929, plaintiff, a colored woman and passenger, boarded one of its cars to go to her home. • This was a one-man car, operated by the motorman who sat in what is described as a vestibule, the floor of which was a little below the floor of the car itself. As Lombardy street was reached it stopped to let out some children and as it started up plaintiff indicated her desire to get off at the next station stop which was on DuBois avenue. When that was about a block distant she got up, went forward and stood on the vestibule platform by the door which, looking forward, was on her right, and steadied herself by holding on with her right hand to an upright bar put there for that purpose. In her left she held a small package.
If the plaintiff is to be believed, and manifestly the jury did believe her, she stood by this open car door which had, against the company’s rules, been open since leaving Lombardy street. The stop at DuBois street was so unexpectedly sudden that she was precipitated through it and thrown to the ground. She was stunned by the impact of her fall and bruised about her back and shoulders as she rolled upon the. ground.
According to the contention of the defendant the car came to a smooth stop and was standing still when she got off. It is suggested that she caught her heel in the car step and was thereby thrown. However her fall was brought about, it is conceded that she was badly hurt. The amount of the verdict is not questioned.
This station platform appeared to have been a rectangular filled in box, twelve or fourteen feet long, made up of sills *632and across its center at right angles to the car track ran another sill on which she fell. In her evidence, she said:
“Q. How far were you thrown from the car before your body stopped rolling, or did it roll at all?
“A. You see, it was so sudden. The platform is as wide as from here to that gentleman’s foot. The bar is in the center. I was thrown on that heavy sill; that is where I got those severe cuts, one here and one here.”
Elsewhere, “I rolled over.”
A witness, Grace Cogbill, said this car was running at a rapid rate of speed. The brakeman said that he supposed that he was running at about twenty-five miles an hour before he reached this station. He had- been talking to some man who stood at his left hand while the plaintiff stood at his right;. Lula Brown said that the motorman was talking to this man when the car stopped. That is also the plaintiff’s statement.
She said.that "when the car suddenly stopped it pitched me right forward,” and again that it "came to a very sudden stop.” Lula Brown said that "she (the plaintiff) was standing theré when the car stopped with such a jerk that it threw her forward;” and again, "it (the. stop) was very sudden, so sudden that it threw me forward in the seat;” and again, "when the car stopped it jerked so I had to look out for myself,” and that the jerk of the stopping car was not an ordinary one.
Cases are not won and lost with adjectives but the right of recovery lies in the nature and quality of the accident.
Naturally an unsupported person standing in the vestibule would in-such circumstances have been thrown forward, but in this case, the plaintiff, to steady herself, was holding with her right hand to an upright rod. Her hold was broken but it was strong enough to deflect the forward motion of her body and as a. resultant of'these two forces she was thrown violently through the open door. All of this is denied by *633the defendant in evidence amply strong to have sustained a verdict for it if credited by the jury.
Any detailed discussion of this conflict would be unfruitful. It has been decided by the jury and their verdict has been sustained by the trial judge. It follows of course that we must also sustain it if it is supported by substantial evidence. It is so supported. It is not probable that she would have been thrown so violently if she had merely stumbled on the car step. And certainly, had she so stumbled, she would not have been apt to roll after striking the ground.
The brakeman, Mr. Swan, in-the course of his direct examination makes this significant statement:
“I opened the door after I stopped the car. In other words I used the brake handle with this hand (left) and the handle to the door with my right hand. After the car came to a stop, or just had stopped, I opened the door.”
The car was controlled by air brakes and to operate them a lifted finger is enough. It may reasonably be inferred that he was engrossed in conversation with the passenger who stood at his left and so had momentarily lost sight of the fact that anyone wished to get off. When he saw the plaintiff standing by him, manifestly for that purpose, he had already reached the station stop and because a stop there was necessary instantly applied the full power of the brakes.
Certainly a railway is not to be held liable because its cars stop with some jerk. They usually do, but it is equally certain that they should not be run so rapidly and stopped so suddenly as to break the hold of passengers on supports provided to steady them and to throw them so violently to the ground. Just where the line is to be drawn must, when there is any real conflict of evidence, of necessity, be left to the jury.
It-may be said in passing that had Clara Jackson merely *634tripped upon the step when the car stopped she would have fallen upon her face and could not possibly have bruised her back.
“It is generally held that a passenger makes out a prima jade case, or raises a presumption of negligence, against the carrier, by showing that, while riding in the vehicle, he was injured by its unusual or violent jerking, jolting, or stopping.” Note 7 L. R. A. (N. S.) 1076.
It is true that many cases hold, and we think correctly, that before there is any presumption of negligence plaintiff must prove that the jar or jolt was unusual. We are cited to many cases so holding, and since it is conceded that this is a reasonable rule, we deem it unnecessary to discuss them. Some jolting is to be expected. That is usual in the operation of cars of this kind, and it is only when this jolting or jerking is so unusual that a person of ordinary prudence could not have anticipated it, that negligence is to be presumed.
In Norfolk & Western R. Co. v. Ferguson, 79 Va. 241, it appears that the plaintiff took a seat in a chair near an open sliding door of the caboose of a freight train. He was thrown through that door when the train went around a sharp curve. The court held that he was guilty of contributory negligence and could not recover. If he was guilty of contributory negligence, of course the defendant was guilty of negligence also.
In Norfolk & Western Ry. Co. v. Rhodes, 109 Va. 176, 63 S. E. 445, 447, it appears that “the plaintiff was a passenger on the defendant’s train, and received the injury complained of in going from his seat to the water closet which was near by. He testified that as he got up from his seat to start to the closet the train ‘lunged’ or ‘rocked’ over towards and threw him against the closet door, and that it lunged or rocked back the other way, and not being able to catch hold of anything he fell and struck the back of the seat. *635He further testified that it seemed to him that the movement at the time he was injured was unusual and extraordinary, because it threw him forward and backward as it did; and that he had had no trouble before this in going through the trains upon which he had traveled.”
The court denied a recovery and said:
“The mere fact that the plaintiff, who did not have hold of anything, was thrown or fell in the way he described does not show that the movement of the train was unusual. No one was to blame for the injury so far as the record shows. It was simply one of those unfortunate accidents which sometimes happen, for which the law holds no one responsible.” Cars must lurch and so passengers assume that risk.
In the instant case the plaintiff did have hold of a support for that purpose provided.
The court there lays down this general rule:
“The general rule is that the happening of an injurious accident is, in passenger cases, prima facie evidence of negligence on the part of the carrier, and that (the passenger himself being in the exercise of due care) the burden then rests upon the carrier to show that its whole duty was performed, and that the injury was unavoidable by human care and foresight.”
It is in harmony with the rule stated in 7 L. R. A. (N. S.) 1076, supra.
In this (Rhodes) case the court, in its opinion, said:
“* * * the facts and circumstances attending the injury, as charged in the declaration, show that the movement of the train was so unusual and extraordinary as to break the plaintiff loose from his hold upon the water closet, and that the accident could not well have happened without negligence on the part of the carrier, and, therefore, raise a prima facie presumption of negligence on its part.”
A demurrer to the declaration charging the facts thus *636stated, was overruled. The plaintiff’s failure to recover was not due to the fact that he failed to state a case but to the fact that his proof did not measure up to his allegations.
In Virginia R. & P. Co. v. Bailey, 123 Va. 250, 96 S. E. 275, it appears that the plaintiff “was thrown from the running board of the car either by a starting of the car after it had stopped, or by its stopping while she was in the act of stepping upon the running board aforesaid. In either case there is no evidence that such movement or cessation of movement of the car was violent or constituted any negligence on the part of the defendant.”. The court said that any unexpected movement of the car would have been sufficient to make a case but - she was not permitted to recover because her statement of the manner in which the accident happened was inherently improbable. In other words, there might have been a recovery had injury been suffered because of any sudden and unexpected movements, but the evidence failed to show any.
A number of assignments of error deal with instructions. Objection is made to this, numbered 1 and given at the instance of the plaintiff:
“The court instructs the jury that the defendant, the Richmond-Ashland Railway Company, owes to its passengers the highest degree of care for their safety known to human prudence and foresight, and is liable to the plaintiff for damages caused by the slightest negligence against' which human care, skill and foresight could have foreseen and guarded.
“If the jury believe by a preponderance of the evidence that the motorman operating the car opened the door before coming to a full stop, and carelessly applied the brakes in such a manner as to throw the plaintiff through the open door, thereby injuring her, as alleged in the notice of motion, then the court instructs the jury that they should find for *637the plaintiff, provided the jury believe that the plaintiff, Clara E. Jackson, was free from negligence which proximately contributed to the accident.”
To it these objections are made:
“(a). The general statement of duty is misleading because the duty in the case is limited to the equipment and operation.
“(b). There is no evidence that the motorman carelessly applied the brakes.
“(c). ‘As alleged in the notice of motion’ is misleading because there is no such allegation in the notice.”
This instruction does limit negligence to the condition of the brakes and to the manner in which they were applied. In motions for judgment meticulous exactness and detailed description of matters which go to make up negligence are not required. If there is any real uncertainty in their statement of what is claimed, that can be cured by a bill of particulars. Of course there was no real trouble. We are not living in a world of make believe. The plaintiff had long ago told the defendant’s claim agent all that it now knows.
It is next said that there is no evidence that the motorman carelessly applied the brake. We have already stated wherein the motorman was negligent and so it is not necessary to restate what has already been said.
It is next said that the statement in this instruction “alleged in the notice of motion” is misleading because there is no such allegation in the notice. In the notice it is said:
“It thereupon became and was your duty to equip your cars with proper devices for the safe operation thereof, and especially to keep the same equipped with proper brakes, and to operate the same with the greatest care at all times so as not to injure passengers using the same. Notwithstanding your duty, as aforesaid, you failed to equip your *638cars with proper brakes and other safety devices and to operate and manage them with care and caution.”
Negligence was alleged. Objection is made to this instruction numbered 2:
“The court instructs the jury that it was the duty of the defendant company, the Richmond-Ashland Railway Company, to use extraordinary care and caution in the operation of its car to prevent passengers being injured in getting off its cars at a regular point of stopping; and if the jury believe from the evidence that the motorman in charge of said car failed to exercise such care and caution and the plaintiff was thereby injured they shall find for the plaintiff, provided they believe that the plaintiff was not guilty of negligence which proximately contributed to the accident as defined in the other instructions.”
It is said that “it is too general. According to the plaintiff’s testimony she was not getting off the car. It did not state in what respect the motorman failed to excercise care.”
She was getting off. She had gotten up and had reached the vestibule platform.
In instruction No. 1 the court had already said that it was want of due care if the motorman brought his car to so sudden a stop that it threw the plaintiff through an open door. Moreover, it was negligence in the company to have this door open before the car stopped. Had it not been open she would not have been thrown through it.
In instruction No. 4 the court told the jury that any unexpected and unusual jar was prima facie negligence.
Instruction No. 3 was objected to because “there is absolutely no evidence that the company failed to provide proper brakes and no allegation or proof that it failed to have same in such working condition as human care and foresight could have perfected.
It is claimed that “what human foresight could have perfected is going farther than the law requires.”
*639This is instruction No. 3:
“(III). The court tells the jury that if they believe from the evidence that the defendant company failed to provide proper brakes, or failed to have the same in such working condition as human care and foresight could have perfected, then the court tells the jury that the defendant company was guilty of negligence.”
There is no evidence to show that these brakes were out of order. On the contrary it appears that they were in excellent condition and so this instruction is erroneous (Virginia Ry. & P. Co. v. Deaton, 147 Va. 576-583, 137 S. E. 500), but it could have done no harm. Relief is not asked because the brakes were out of order, but because the car was stopped too suddenly, and so the issue thus made could not possibly have been misunderstood by the jury. Moreover, the same statement in almost the same language appeared in instruction “(a)” asked for on behalf of the defendant and given by the court, in which it was said that before plaintiff could recover, she must prove that the defendant “failed to equip its cars with proper brakes and other safety devices, and to operate and manage them with care and caution.”
This instruction was also a proper one if the doctrine of res ipsa loquitur can be applied. As a primary proposition it cannot. In C. & O. Ry. Co. v. Baker, 150 Va. 647, 143 S. E. 299, 300, the Special Court, commenting on Hines, Director General, etc. v. Beard, 130 Va. 286, 107 S. E. 717, said:
“But the court affirms in no uncertain terms the now generally approved doctrine that when the defendant endeavors to rebut the presumption of negligence and introduces evidence tending to free itself on the charge of negligence, then the general burden of proof resting upon the plaintiff to establish the negligence of the defendant still inheres in the case in all its stages.”
On the other hand, if this doctrine were invoked by the *640defendant itself then we have a case of invited error, and the defendant cannot complain. It cannot “approbate and reprobate.”
Nowhere in any exception taken is it said that this doctrine does not apply, although that claim is earnestly urged in argument. So far from contesting its applicability the defendant in its instruction c, which was rejected, asked the court to say:
“If the jury believe from the evidence that the car came to a stop with an unexpected and unusual jar, then there is a prima facie presumption that the company was guilty of negligence in maintaining or operating the car, but if they believe that there was no unusual jolt or jerk in stopping the car, then they must find for the defendant.”
This doctrine was invoked both by the plaintiff and by the defendant, and the court had done no more than it was asked to do. It had applied it in the form and manner requested by both of these litigants, and so the defendant cannot now, under the ordinary doctrine of estoppel, be heard to complain. Kimball v. Friend’s Adm’r, 95 Va. 125, 27 S. E. 901; Richmond Traction Co. v. Hildebrand, 99 Va. 48, 34 S. E. 888; Richmond Traction Co. v. Clarke, 101 Va. 382, 43 S. E. 618; Louisia County v. Yancey’s Trustee, 109 Va. 229, 63 S. E. 452; Virginia Ry. & P. Co. v. House, 148 Va. 879, 139 S. E. 480; Shiflett v. Com., 143 Va. 609, 130 S. E. 777.
 This general statement as to the degree of care required has been many times approved.
In Christie v. Griggs, 2 Camp. 79, Mansfield said that the safety of passengers should be guarded “as far as human care and foresight will go.” Hutchinson on Carriers, 3 ed., section 896; Chesapeake & Ohio Ry. Co. v. Hibbs, 142 Va. 96, 128 S. E. 538, 41 A. L. R. 1083; Roanoke Ry. & Electric Co. v. Sterrett, 108 Va. 533, 62 S. E. 385, 19 L. R. A. (N. S.) 316, 128 Am. St. Rep. 971; Balt. & O. R. Co. v. Wightman’s *641Admr., 29 Gratt. (70 Va.) 431, 26 Am. Rep. 384; Balt. & O. Ry. Co. v. Noell’s Admr., 32 Gratt (73 Va.) 394.
In Wightman’s Case Judge Staples had under consideration a somewhat similar instruction. .He said:
“We do not deem it necessary to enter into any discussion of the propositions of law involved .in these instructions. It is sufficient to say that they are fully sustained by the elementary writers and by the opinions of the most respectable courts in this country. The decisions on this subject are given in' Wharton on Negligence, sections 627 to 661, inclusive; also section 422 and the notes to these sections; Redfield on Carriers and Bailees, section 346; Farish & Co. v. Reigle, 11 Gratt. (52 Va.) 697 [62 Am. Dec. 666].”
It thus appears that this is no longer an open question in Virginia:
Of course passengers assume all risks which are necessarily incidental to their journeys. Utmost care means no more than every care which is practicable by carriers engaged in the transportation of their passengers. Shear-man and Redfield on Negligence, 6 ed. volume 1, section 50.
Against any misconception by the jury the court has in its instruction elsewhere adequately guarded.
Objection is also made to this instruction numbered 4:
“(IV). If the jury believe from the evidence that the car came to a stop with an unexpected and unusual jar, then there is a prima facie presumption that the company was guilty of negligence in operating the car.”
It is said that “under both the law and the allegation the stop must have been violent, 'unexpected’ is not sufficient.”
As we have already seen, the right to recover does not rest in the vividness of adjectives but in the nature and quality of the accident. This instruction tells the jury that the jar must have been not only unexpected, but unusual. Moreover the court, of its own motion in instruction numbered 8, said:
*642“(VIII.) The court instructs the jury that if they believe from the evidence that in bringing the car to a stop for the plaintiff to alight, there was no unexpected jar in the application of the brakes, but only the one that is expected and usual in the operation of the car, then there is no negligence on the part of the defendant in the operation of this car.”
Instruction No. 6 is objected to because “the failure to equip and operate should be stated in the conjunctive, and the instruction should state that by reason of such failure the car came to a sudden and violent stop which injured the plaintiff.”
It is: “(VI.) The court instructs the jury that the burden is upon the plaintiff to prove by preponderance of the evidence that the defendant failed to equip its cars with proper brakes and other safety devices, or to operate and manage them with care and caution so as not to injure its passengers, and that as a result of such failure and breach of duty the plaintiff was injured, without fault on her part, and the negligence of the defendant was the proximate cause of such injury, and unless this is shown by the plaintiff, she cannot recover.”
That part of the notice of motion pertinent to this objection has already been copied. We think it is sufficient.
To state defendant’s claim another way it contends that it might have operated this car with utter recklessness and yet would not be liable if its brakes were in order.
“The plaintiff is not required in her notice to furnish information in respect to matters of which the defendant has equal or superior knowledge.” Barnard Bus Lines, Inc. v. Weeks, 156 Va. 465, 158 S. E. 870. The notice does say that “you failed to equip your cars with proper brakes and to operate and manage them with care and caution.” If we are to give conjunctive construction to these statements in the notice, plaintiff would have to prove, not only that *643the car was not equipped with proper brakes, and that it was not operated with proper care, but she would in addition have to show that the car was not equipped with “other safety devices,” and this is more than even the defendant itself claims. Had the brakes been bad and had the accident been occasioned thereby, that would have been sufficient. It is also sufficient if they were improperly applied although in good working order.
Instruction No. 7 is objected to because “the word 'unexpected’ is misleading. If the jar was not unusual and was not violent, that is sufficient. The instruction should also contain a direction to find for the defendant.”
That instruction reads: “(VII.) The court instructs the jury that if they believe from the evidence that in bringing the car to a stop for the plaintiff to alight, there was no unexpected jar in the application of the brakes, but only the one that is expected and usual in the operation of the car, then there is no negligence on the part of the defendant in the operation of this car.”
We 'have already dealt with this matter and need not repeat what has heretofore been said.
Instructions a, b and c were tendered by the defendant and rejected. Instruction c has heretofore been copied. A and b are:
“(a.) The court instructs the jury that the burden is upon the plaintiff to prove by a preponderance of the evidence every material allegation of her notice of motion, and that, therefore, the plaintiff in this case must prove by a preponderance of the evidence that the defendant (1) failed to equip it's cars with proper brakes and other safety devices, and to operate and manage them with care and caution, and (2) that as a result of such failure and breach of duty one of its cars came to a sudden and violent stop causing the plaintiff to be thrown from the car, and (3) that the plaintiff was without fault, and (4) that the negli*644gence of the defendant was the proximate cause of injury to the plaintiff. Unless the plaintiff has proved all of these facts by a preponderance of the evidence to the satisfaction of the jury, she cannot recover.
“(b.). The court instructs the jury that while it is the duty of the Electric Railway Company to use the highest degree of care and caution in the operation of cars there is necessarily some jerking or jolting in the stopping of a running electric car, the risk of which is assumed by passengers, and if the jury believe from the evidence that there was no violent and unnecessary jolt or jerk in the stopping of the car at the time the plaintiff was injured, then they must find for the defendant.”
Instruction A was probably rejected because it told the jury that it was necessary both that the brakes be bad and that they be negligently operated. Instructions b and c deal with the character of the stop.- That matter has been fully covered in other instructions.
In this case there was sharp conflict of evidence but the jury could not possibly have misunderstood what the issue was. They had to determine whether or not this car was so suddenly stopped as to throw the plaintiff through an open door. That was submitted to them, they have decided it. The defendant has had “one fair trial.”
We may say in conclusion that the doctrine of res ipsa loquitur has as an original proposition little to do with this case. The brakes were in good condition and the evidence shows, circumstantially it is true, just how the accident happened. Riggsby v. Tritton, 143 Va. 903, 129 S. E. 493, 45 A. L. R. 280; C. & O. Ry. Co. v. Baker, supra.
For reasons stated the judgment must be affirmed and it is so ordered.

Affirmed.